Exhibit 10.2
OMNI CAPITAL CORPORATION

     
119 West 72nd Street — Suite 283
  33 West Main Street — POB 390
New York, NY 10023
  Oyster Bay, NY 11771
 
   
Mr. Matthew J. Pfeffer
            August 10, 2010
Chief Financial Officer
   
MannKind Corporation
   
28903 North Avenue Paine
   
Valencia, CA 91355
   

     This letter (the “Agreement”) sets forth the terms by which MannKind
Corporation (the "Company”) retains Omni Capital Corporation (“Omni”) as a
non-exclusive financial advisor for the purposes of seeking funding for the
Company from Seaside 88, LP (the “Investor”).
     1. The Advisory. Omni hereby agrees to assist the Company on a
non-exclusive basis in seeking capital by making an introduction to the Investor
to determine whether the Company and the Investor desire to enter into that
certain common stock purchase agreement (the “SPA”) dated of even date herewith,
as well as any substantially similar stock purchase agreement with the Investor
that replaces the SPA if such SPA is terminated early or that succeeds the SPA
upon its expiry, provided such replacement or renewal takes place within two
years of the date hereof (collectively, the “SPA Deal”).
     2. Compensation. In consideration of Omni’s services, the Company hereby
agrees to pay to Omni upon closing of each transaction with the Investor a fee
equal to one percent (1.0%) of the aggregate value of all cash received by the
Company in connection with the sale of shares of its common stock to the
Investor (the “Fee”); provided, however, that Omni shall not be entitled to a
Fee or any fee with respect to any sale by the Company of shares of its common
stock or any other securities to the Investor that is not part of the SPA Deal.
Each Fee is payable on receipt of funds by the Company and is to be paid by the
company to Omni by the tenth day following the month in which such funds are
received. Each Fee shall be based upon the amount of that particular investment
alone. The Company’s obligation to pay Fees in accordance with this Paragraph 2
shall survive the expiration but not the early termination of this Agreement
pursuant to Paragraph 3. Omni agrees to pay its own expenses.
     3. Termination. The Agreement shall be for a period of ten (10) weeks from
the date of execution of the SPA; provided, that if the Investor and the Company
do not enter into such SPA by August 31, 2010, this Agreement shall terminate on
August 31, 2010. In the event that this Agreement terminates on August 31, 2010,
Omni will be entitled to the Fees set forth in Section 2 (above) of the
Agreement (“Compensation”) with respect to any financing transaction (whether
equity, debt, or a combination) in which the Investor provides funding to the
Company, provided that the transaction is consummated within six months
following the termination of the Agreement.
     4. Due Authorization. Each of the parties represents that it is duly
authorized to execute and perform this Agreement.
     5. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be the same agreement.

 



--------------------------------------------------------------------------------



 



Omni Capital Corporation — Engagement Letter — p2
     6. Indemnification. Each of the parties will indemnify and hold harmless
the other, and each employee, officer, director, partner and controlling person
of the other, for any loss, claim, damage expense or liability arising out of
such indemnifying party’s breach of any provision of this Agreement or violation
or alleged violation of any law or regulation. Company may not offset payments
due to Omni without Omni’s consent or without the determination of the
arbitration panel described below.
     7. Arbitration. Any dispute between the parties hereto shall be subject to
binding arbitration before a three arbitrator panel in accordance with the rules
of the American Arbitration Association. Prior to the selection of the
arbitrators of the binding arbitration, the parties shall first attempt
non-binding mediation before a mediator selected by said Association. In the
event the mediator makes a determination and only one of the parties refuses to
accept said determination, then the refusing party shall be responsible for all
arbitration and attorney’s fees of the other party should the refusing party
receive a less favorable result from the binding arbitration, subject however to
the discretion of the arbitrators to reallocate these costs if cause is so found
by the arbitrators.
     8. Governing Law; Jurisdiction. This Agreement shall be governed by the
laws of the State of New York governing contracts made and to be performed in
such state without giving effect to the principles of conflicts of laws.
     9. Successors. This Agreement is made solely for the benefit of, and shall
be binding upon, Omni and Company and their respective successors and assigns
and no other person shall acquire or have any right by virtue of this Agreement.
     10. Miscellaneous. This Agreement sets forth the entire understanding of
the parties relating to the subject matter hereof and supersedes and cancels any
prior communications, understandings, and agreements between the parties.
Neither this Agreement nor its substance shall be disclosed except to those who
agree to maintain such confidentiality or where the same is required by law;
provided, that Omni acknowledges and agrees that the Company is entitled to file
this Agreement as an exhibit with the Securities and Exchange Commission and
describe this Agreement and its substance in its filings with the Securities and
Exchange Commission and in any press release relating to the sale of Company
shares to the Investor. This Agreement may not be amended, nor may any of its
provisions be waived, except by written agreement signed by both parties. This
Agreement shall be binding upon and inure to the benefit of any successors and
assigns of the Company and Omni.
[Signature page follows]

 



--------------------------------------------------------------------------------



 



Omni Capital Corporation — Engagement Letter — p3

              Very truly yours,        
 
            Omni Capital Corporation        
 
           
 
  Robert Darbee        
By:
  President, August 10, 2010   Signature:   /s/ Robert Darbee
 
           
 
  (print name, title and date)        
 
            Accepted and Agreed to:        
 
            MannKind Corporation        
 
           
 
  Matthew J. Pfeffer        
 
  Chief Financial Officer        
By:
  August, 10, 2010   Signature:   /s/ Matthew J. Pfeffer
 
           
 
  (print name, title, date)        

 